Reasons for Allowance
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a polyolefin resin foam sheet as claimed in claim 1.  The closest prior art of JP2012-214800.  JP ‘800 teaches a polyolefin resin foam sheet form by foaming a polyolefin resin, the foam sheet having an expansion ratio of 12 cm3/g or less, an average cell diameter in MD and TD directions of 180 µm or less; a tensile strength of 2 MPa, the average TM/D and TT/D at 23°C is 16.  JP ‘800 fails to teach wherein the shear strength at 90°C is 0.3 to 10 MPa.  The Declaration submitted 11/10/2020 reproduced Examples 1-3 from JP ‘800 and measured the shear strength at 90°C of the resulting polyolefin resin foam sheets.  The claims require that the shear strength at 90°C is 0.3 to 10 MPa, but Examples 1-3 from JP ‘800 each have a shear strength at 90°C of significantly less than 0.3 MPa (i.e., 0.19, 0.16, and 0.20, respectively).  As such, the Declaration experimentally verifies that the claimed shear strength at 90°C does not necessarily flow from the teachings of JP ‘800.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/16/2021